DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
“one flow path of the plurality of first flow paths is connected…to two adjacent flow paths arranged respectively on both sides of the one flow path of the plurality of the first flow path” should be rewritten to be -- one flow path of the plurality of first flow paths is connected…to two adjacent flow paths arranged respectively on both sides of the one flow path of the plurality of the first flow paths --, and will be interpreted accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 8 and 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 11, the limitation “each of the plurality of wall surfaces conform conforms to sine curves different in position from each other” in ll. 10 is indefinite, in context, since it cannot be discerned how each of the wall surfaces conforms to sine curves in difference positions from one another or rather that all of the sine curves are positioned differently from one another. From the specification and drawings it appears as though multiple sine curves are aligned with one another being that the odd sine curves are mis-aligned with the even sine curves. Further clarification is required on how each sine curve is differently positioned from every other sine curve.
Regarding Claim 1, the limitation “via the plurality of notches and the in-element notch formed on two flow path walls of the plurality of flow path walls interposing therebetween the one flow path” in ll. 22-24 is indefinite, in context, since it cannot be discerned how the one flow path is being fluidly connected to the two flow path walls. From the specification and drawings it appears as though the one flow path is fluidly connected to two adjacent flow paths through the notches and the in-element notch, therefore “via the plurality of notches and the in-element notch formed on two flow path walls of the plurality of flow path walls interposing therebetween the one flow path” will be interpreted as -- via the plurality of notches and the in-element notch formed on two flow path walls of the plurality of flow path walls that are bounding the one flow path of the plurality of first flow paths--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (USP 7334631) in view of Inatomi et al. (US PG Pub. 20100051248) hereinafter referred to as Inatomi.
Regarding Claim 1, Kato discloses bulkhead heat exchanger (shown in figure 1) comprising: 
a first bulkhead (shown in figure 1, being the bottom surface of the first heat exchange plate (2)); 
a second bulkhead (shown in figure 1, being the bottom surface of the second heat exchange plate (3)); and 
a plurality of flow path walls (9) which divide a space formed between the first bulkhead and the second bulkhead into a plurality of adjacent first flow paths (shown in figure 2), wherein
 the first bulkhead and the second bulkhead separate the plurality of first flow paths from second flow paths through which a second fluid different from a first fluid flowing through the plurality of first flow paths flows (“In FIG. 1, thin metal plates 2, through which a high-temperature (hot) side fluid flows, and thin metal plates 3, through which a low-temperature (cold) side fluid flows, are stacked”, col. 5), 
the plurality of flow path walls have a plurality of wall surfaces, each of the plurality of wall surfaces conforms to sine curves different in position from each other (shown in figure 2, wherein the sine curves are offset from one another),
each of the plurality of flow path walls is divided into a plurality of flow path wall elements by forming a plurality of notches (shown in figure 2) at each period of the sine curves (shown in figure 2), 
the plurality of notches overlapping inflection points of the sine curves (shown in figure 2), and 
one flow path of the plurality of first flow paths is connected, via the plurality of notches formed on two flow path walls of the plurality of flow path walls interposing therebetween the one flow path, to two adjacent flow paths arranged respectively on both sides of the one flow path of the plurality of the first flow path (shown in figure 2, wherein the flow paths on either side of the notched walls are fluidly connected via the openings created by the notches).
Kato fails to teach, each of the plurality of flow path wall elements is further divided into a plurality of other flow path wall elements by forming an in-element notch, and the in-element notch overlaps another inflection point of the sine curves which is different from the inflection points where the notches overlap, each of the other flow path wall elements is formed not to overlap the inflection points of the sine curves and to overlap either maximum points or minimum points of the sine curves.



[AltContent: textbox (In Element Notch)][AltContent: textbox (Notch)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    367
    370
    media_image1.png
    Greyscale

Inatomi Figure 12

Inatomi, also drawn to a stacked plate heat exchanger, teaches each of the plurality of flow path wall elements is further divided into a plurality of other flow path wall elements by forming an in-element notch (shown in annotated figure 12), and 
the in-element notch overlaps another inflection point of the sine curves which is different from the inflection points where the notches overlap (shown in annotated figure 12), each of the other flow path wall elements is formed not to overlap the inflection points of the sine curves and to overlap either maximum points or minimum points of the sine curves (shown in annotated figure 12). It is noted that a modified Kato having the in-element notches as previously taught by Inatomi will create a fluid connection between the flow paths in a similar fashion to the notches disclosed by Kato.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Kato with each of the plurality of flow path wall elements being further divided into a plurality of other flow path wall elements by forming an in-element notch, and the in-element notch overlaps another inflection point of the sine curves which is different from the inflection points where the notches overlap, each of the other flow path wall elements is formed not to overlap the inflection points of the sine curves and to overlap either maximum points or minimum points of the sine curves, as taught by Inatomi, the motivation being to suppress the generation of vortexes at curved portions thereby reducing pressure loss.
Regarding Claim 8, Kato further discloses a sidewall which forms a sidewall surface on an end of the space, wherein the sidewall surface conforms to another sine curve having the same period as that of the sine curves (shown in figures 1 and 3, wherein the sidewalls of the flow paths having the fins (9) contain a sine curve).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (USP 7334631) in view of Inatomi et al. (US PG Pub. 20100051248) as applied in Claims 1 and 8 above in view of Allam (US PG Pub. 20010042386) hereinafter referred to as Allam.
Regarding Claim 10, although Kato further discloses the first flow path and the second flow path each has a hydraulic diameter of 0.3 mm or less. 
Allam, also drawn to a stacked plate heat exchanger, teaches a flow path has a hydraulic diameter of 0.3 mm or less (“The channels can be of any suitable cross-sectional shape and size but usually will be of arcuate, especially semicircular, or rectilinear, especially square or otherwise rectangular, cross-section or have a cross-section intermediate arcuate and rectilinear, and usually will have a hydraulic mean diameter less than about 3 mm”, ¶ [40]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the first and second flow paths of Kato with a hydraulic diameter of 0.3 mm or less, as taught by Allam, the motivation being “the small channel size allows the heat exchanger to be designed with a large heat transfer surface area per unit volume. Also due to the small channel size and relatively thick walls, the heat exchanger can easily be designed for very high pressures”, ¶ [52]) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763